Title: From George Washington to Elkanah Watson, 10 August 1782
From: Washington, George
To: Watson, Elkanah


                  
                     Gentn
                      State of New York Augt 10th 1782
                  
                  The Masonick Ornamts which accompanied your Brotherly Address of the 23d of Jany last, tho’ elegant in themselves, were rendered more valuable by the flattering sentiments, and affectionate manner, in which they were presented.
                  If my endeavours to avert the Evil, with which this Country was threatned by a deliberate plan of Tyranny, should be crowned with the success that is wished—the praise is due to the Grand Architect of the Universe; who did not see fit to suffer his superstructures and Justice, to be subjected to the Ambition of the Princes of this World, or to the rod of oppression, in the hands of any power upon Earth.
                  For your affectionate Vows, permit me to be grateful; and offer mine for true Brothers in all parts of the World; and to assure you of the sincerity with which I am Yrs
                  
                     Go: Washington
                  
               